Citation Nr: 1048154	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Board notes that the Veteran originally filed a claim for 
service connection for a sleep disorder in October 2006 and a 
February 2007 rating decision initially denied such claim.  
Thereafter, the Veteran submitted a statement in October 2007, 
within one year of the February 2007 denial.  The RO construed 
this statement as a new claim of entitlement to service 
connection for a mental health condition, which was adjudicated 
in the December 2007 rating decision on appeal.  However, the 
Veteran provided a relevant VA treatment record previously 
unassociated with his claims file in connection with his October 
2007 statement.  Furthermore, he also identified additional 
evidence in the form of new VA treatment records.  Such records 
were subsequently obtained and considered in the December 2007 
rating decision.  As set forth in 38 C.F.R. § 3.156(b) (2010), 
when new and material evidence is received prior to the 
expiration of the appeal period, it will be considered as having 
been filed in connection with the claim which was pending at the 
beginning of the appeal period.  As the VA treatment record 
accompanying the Veteran's October 2007 statement, as well as the 
additionally obtained VA treatment records, qualify as new and 
material evidence, it will be considered as having been filed in 
connection with the Veteran's original claim and, therefore, the 
Board finds that the Veteran's claim for an acquired psychiatric 
disorder has been pending since VA received his original claim in 
October 2006.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 
(2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.



REMAND
 
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he experienced cruel and abusive 
treatment during basic training.  As a result, he alleges that 
while in service he developed insomnia, nightmares, anxiety, and 
depression, which led to his hospitalization for a nervous 
breakdown.  The Veteran further asserts that this experience 
caused him to develop current diagnoses of posttraumatic stress 
disorder (PTSD), anxiety disorder, and bipolar disorder, as well 
as suffer from anxiety and insomnia.  

The Board notes that a June 1976 Navy Medical Board report 
diagnosed the Veteran with obsessive compulsive personality 
disorder (OCPD), existing prior to entry into service.  According 
to an October 1976 Navy Medical Board addendum report, the 
Veteran's OCPD manifested itself by over-conscientiousness, 
repetitive perfectionistic behavior, insomnia, nervousness, and 
recurrent fears of losing control.  Both Medical Board reports 
stated that the Veteran's OCPD was not aggravated by service, and 
both recommended his discharge due to unsuitability.  The Veteran 
was discharged for this reason in October 1976.  However, the 
Veteran believes that he was misdiagnosed with OCPD.  He contends 
that while in service he developed an acquired psychiatric 
disorder rather than OCPD. 

The Board first finds that a remand is necessary as there may be 
outstanding VA clinical records and private treatment records not 
associated with the claims file.  In this regard, the Veteran 
asserted in a December 2006 statement that he received treatment 
at the Philadelphia VA Medical Center from August 1976 to October 
1976.  In addition, the Veteran contended in an October 2006 VA 
treatment record that he participated in a Johns Hopkins sleep 
study approximately fifteen years prior to his original claim 
(i.e., approximately 1994).  Accordingly, a remand is required 
for the purposes of attempting to obtain the missing VA clinical 
records and Johns Hopkins sleep study records.  In attempting to 
obtain the latter records, the Veteran should be requested to 
identify the dates of his participation in the sleep study, its 
location, and the names of any health providers involved.  

The Board further finds that a remand is necessary in order to 
afford the Veteran a VA examination.  The Board notes that the 
Veteran was afforded a VA examination in August 2009 where the VA 
examiner diagnosed him as having depression not otherwise 
specified (depression NOS).  In this report, the VA examiner 
opined that the Veteran's diagnosis was less likely than not 
related to a progression of symptoms/diagnosis during active duty 
or having its onset during active duty.  The VA examiner also 
noted that the Veteran did not currently meet the criteria for an 
OCPD diagnosis.

However, the VA examiner did not address whether the Veteran's 
diagnosis of depression NOS had been superimposed onto the 
Veteran's in-service OCPD diagnosis.  Generally, a personality 
disorder like OCPD is not eligible for service connection, as it 
is not considered a disease or injury for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such 
condition may be service-connected if it is subject to, or 
aggravated by, a superimposed disease or injury during service 
which results in additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. 
Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, the 
Veteran should be afforded another VA examination in order to 
determine whether any currently diagnosed acquired psychiatric 
disorder is related to service, to include the Veteran's claimed 
abusive treatment and/or any symptoms present in service.  The 
examiner should further opine as to whether any acquired 
psychiatric disorder is superimposed on the Veteran's diagnosis 
of OCPD in service.  

The Board further finds a remand is necessary to give the Veteran 
proper Veterans Claims Assistance Act of 2000 (VCAA) notice 
regarding the requirements for establishing a claim for PTSD due 
to in-service personal assault.  The Board notes that a November 
2007 letter gave the Veteran notice regarding establishing a 
claim for a mental health disorder.  However, this letter did not 
give him notice on how to establish a claim for PTSD due to in-
service personal assault.  Such claims require certain additional 
notification procedures to be followed.  Specifically, VA 
regulations provide that VA will not deny a PTSD claim that is 
based on a reported in-service personal assault without first 
advising the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and then 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  See 
38 C.F.R. § 3.304(f)(5); Bradford v. Nicholson, 20 Vet. App. 200, 
206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  

Permitted additional sources that can establish a claim for PTSD 
due to in-service personal assault include, but are not limited 
to, copies of personal diaries or journals kept around the time 
of the assault, statements from anyone who witnessed or knew 
about the assault, and statements from anyone who noticed changes 
in the Veteran's mood or behavior after the assault.  The Veteran 
may also submit any evidence showing a change in behavior, to 
include anxiety or panic attacks or periods of depression, change 
in job performance and/or lower performance ratings, request for 
change in duty or unit assignment, increased use of leave without 
immediate reason, changes in use of prescription medicines, 
greater use of over-the-counter medicines, obsessive behavior 
such as overeating or undereating, disregard for military or 
civilian authority, unexplained economic or social behavior 
changes, 
and alcohol or substance abuse.  See 38 C.F.R. § 3.304(f)(5); 
Patton, supra at 278. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice 
regarding the provisions of 38 C.F.R. 
§ 3.304(f) pertaining to verification of 
in-service stressors for a service 
connection claim for PTSD due to in-
service personal assault.  He should be 
specifically advised of additional 
evidence that may help substantiate his 
claim.  Examples of such evidence include, 
but are not limited to: records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or 
physicians; and statements from family 
members, roommates, fellow service 
members, or clergy.  The Veteran should be 
advised that he may also submit evidence 
such as a change in behavior; a request 
for a transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.

2.  Obtain copies of any clinical records 
from the Philadelphia VA Medical Center 
pertaining to the Veteran dated from 
August 1976 to October 1976.  In addition, 
as the last VA treatment records 
associated with the file were from the 
Orlando VA Medical Center in November 
2007, obtain all records pertaining to the 
Veteran from the Orlando VA Medical Center 
from November 2007 to present.  

If such records cannot be obtained after 
appropriate efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  Afford the Veteran an opportunity to 
provide more information regarding the 
Johns Hopkins sleep study he allegedly 
participated in approximately fifteen 
years before his original claim (i.e., 
approximately 1994).  The Veteran should 
be requested to identify the dates of his 
participation in the study, its location, 
and the names of any health providers 
involved.  
 
After acquiring the above information from 
the Veteran and securing any necessary 
authorization form, obtain all relevant 
records from the Johns Hopkins study and 
associate them with the claims file.  If 
such records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  After all available outstanding 
records and any additional evidence 
submitted by the Veteran have been 
associated with the claims file, schedule 
the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any current acquired 
psychiatric disorder.  The claims file, to 
include a copy of this remand, must be 
made available to and be reviewed by the 
examiner, and such review should be noted 
in the examination report.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should identify all of the 
Veteran's current acquired psychiatric 
disorders that meet the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) criteria.  The 
examiner should also identify personality 
disorders that meet the DSM-IV criteria, 
including but not limited to OCPD.

For each currently diagnosed acquired 
psychiatric disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (at least a 50 
percent probability) that any such 
disorder is related to the Veteran's 
military service, to include the claimed 
abusive treatment and/or any psychiatric 
symptoms present in service.  

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (at least a 50 percent probability) 
that any such disorder is superimposed on 
the Veteran's diagnosis of OCPD in-
service. 

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his disorder and the 
continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate 
by attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

